IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

Rex Bagley,                                )          MEMORANDUM DECISION
                                           )
      Plaintiff and Appellant,             )            Case No. 20101001‐CA
                                           )
v.                                         )
                                           )                   FILED
KSM Guitars, Inc.; KSM Manufacturing,      )             (September 13, 2012)
Inc.; and Kevin S. Moore,                  )
                                           )               2012 UT App 257
      Defendants and Appellees.            )

                                          ‐‐‐‐‐

First District, Logan Department, 100100949
The Honorable Kevin K. Allen

Attorneys:      Rex Bagley, Cedar City, Appellant Pro Se
                Wayne K. Caldwell and Aaron K. Bergman, Logan, for Appellees

                                          ‐‐‐‐‐

Before Judges McHugh, Thorne, and Roth.

ROTH, Judge:

¶1      Rex Bagley appeals from the dismissal of his complaint against KSM Guitars,
Inc.; KSM Manufacturing, Inc.; and Kevin S. Moore (collectively, KSM) as a sanction for
his failure to respond to KSM’s discovery requests and for his failure to submit his own
witness and exhibit lists prior to trial as required by a scheduling order. Bagley also
challenges the district court’s refusal to consider his motion to compel KSM to respond
to discovery. We affirm.

¶2    In April 2010, Bagley filed an unpaid wage claim against KSM and requested a
bench trial. He simultaneously filed a motion to waive the filing fees, which Judge
Kevin K. Allen denied. Despite the denial and without paying the filing fee, Bagley
proceeded to serve KSM with the complaint. Bagley also filed a letter with another
district court judge alleging that Judge Allen displayed “a level of bias toward Mr.
Bagley that is unbecoming of a District Court judge” and indicating that he was sending
the letter to give the court “an opportunity to correct Judge Allen’s conduct” before
Bagley filed a motion to disqualify and a complaint with the Judicial Conduct
Commission. The presiding judge issued a memorandum decision, in which he stated
that “there is no basis for the court to rule” because “no motion [to disqualify was
made] before the court.” Judge Allen subsequently granted a partial fee waiver, and the
litigation was properly initiated.

¶3       Two days after KSM filed its answer, Bagley filed a petition for extraordinary
relief, in which he asserted that KSM was engaged in “willful destruction of evidence,
fraudulent obtainment of [Bagley]’s property, and other actions intended to harass
[Bagley] and usurp the good‐faith proceedings before this court.” In the petition and at
the motion hearing, Bagley offered no factual basis for his claim. Consequently, the
district court denied his motion, stating that the petition itself did “not form a basis for
relief under any of the grounds provided for in rule 65B” of the Utah Rules of Civil
Procedure and that Bagley had failed to offer any affidavit or evidentiary support for
his claim. See generally Utah R. Civ. P. 65B(a) (permitting extraordinary relief when
there is “wrongful restraint on personal liberty,” wrongful use or failure to use public
authority, or “wrongful use of judicial authority” or “failure to exercise such
authority”). KSM had responded to Bagley’s petition with a request for sanctions and
attorney fees premised on the frivolous and harassing nature of Bagley’s pleadings. The
court reserved ruling on KSM’s motion but did hold Bagley in criminal contempt for his
conduct during the hearing, which included interrupting the court on at least ten
occasions despite admonitions from the judge, yelling and screaming in a threatening
manner while in a holding cell, and engaging in disrespectful and disorderly conduct as
the court made its findings and took Bagley into custody. As a consequence, Bagley
served fourteen days in jail and incurred a $1,000 fine.

¶4    At a subsequent pretrial conference, trial was scheduled for November 4, 2010,
and the court entered a scheduling order setting motion deadlines and a date for
completion of discovery. According to that order, “[d]iscovery [wa]s to be completed
by August 30” with dispositive motions to be filed by September 17; the court also
ordered that the “[p]arties [we]re to exchange witness lists and any exhibits to be used




20101001‐CA                                  2
at trial by October 4.” The parties each propounded timely discovery requests, to which
KSM responded but Bagley did not. On September 1, two days after KSM’s response,
Bagley filed a motion for an order compelling discovery, asserting KSM’s “failure to
participate in good‐faith with [his] request[s] for discovery.” Bagley did not file a
memorandum in support of his motion or otherwise detail how KSM’s response fell
short, and KSM objected to Bagley’s motion on that basis and also asserted that it had
adequately responded to Bagley’s discovery requests. On September 20, KSM renewed
its motion for sanctions on which the court had reserved ruling. KSM’s earlier request
for sanctions had been based on Bagley’s behavior surrounding the filing of the petition
for extraordinary relief, and its renewed motion added Bagley’s failure to respond to its
discovery requests as an additional ground. Bagley objected, claiming that KSM never
served discovery upon him and that, in a conversation with KSM’s attorney prior to the
discovery deadline, KSM had indicated only that it would be serving him with
discovery in the future. In its reply, KSM attested that it did indeed serve Bagley with
discovery requests, attached an affidavit of the paralegal who mailed the requests, and
noted the contemporaneous certificate of service filed in the district court. KSM also
explained that its attorney had spoken with Bagley prior to the due date for Bagley’s
response, at which time counsel mentioned KSM’s discovery requests and Bagley gave
no indication that he had not received them. The parties submitted their respective
motions for decision in mid‐October, shortly before the scheduled trial. In the
meantime, Bagley did not submit his exhibit and witness lists by the October 4 deadline,
nor did he provide this information by the time the parties appeared for trial on
November 4.

¶5     On the day of trial, the court indicated in a minute entry that it would not
consider either party’s motion because “the[ motions] were submitted just one week
prior to trial.” KSM, however, orally renewed its motion for sanctions, based not only
on Bagley’s failure to respond to discovery but also on his failure to submit witness and
exhibit lists. The court offered Bagley an opportunity to explain his noncompliance but
ultimately determined that Bagley had “intentionally and willfully failed to comply.”
As a result, it granted KSM’s motion, which involved striking Bagley’s pleadings and
dismissing his complaint. Bagley now appeals.

¶6     Although he identifies eight issues for review, Bagley’s claims fall generally into
three categories. First, he contends that the court’s entry of the scheduling order
exceeded the court’s authority under the Utah Rules of Civil Procedure. He next




20101001‐CA                                  3
challenges the court’s decision to sanction him and the appropriateness of dismissal as
the sanction imposed. He contends that there were extenuating circumstances for
which the more appropriate course of action would have been simply to modify the
scheduling order and continue the trial. Finally, Bagley argues that the court violated
his due process and equal protection rights when it refused to consider his motion to
compel because it was untimely but nevertheless considered KSM’s motion for
sanctions, which was also untimely. We address each of these arguments in turn.1

                                   I. Scheduling Order

¶7     Bagley asserts that the district court did not have authority to enter a scheduling
order without a motion from the parties. Bagley’s contention hinges upon the language
in rule 16 of the Utah Rules of Civil Procedure that “on motion of a party the court shall
enter a scheduling order that governs the time . . . to complete discovery,” Utah R. Civ.
P. 16(b)(3) (emphasis added), as well as on rule 26’s exemption of pro se plaintiffs from
the requirement that the plaintiff move for a discovery order if the parties are unable to

       1
         In the summary of the arguments section of his brief, Bagley also contends that
the district court abused its discretion in denying his petition for extraordinary relief
and in finding him in contempt as a result of his behavior at the hearing on that
petition. Bagley further alleges judicial bias. To the extent that he intended these
allegations to amount to additional issues for review, as opposed to merely background
to the issues he actually analyzes, he has not adequately briefed them because he
neither identified them as issues in the statement of the issues section nor addressed
them in the analysis section of his brief. See generally Utah R. App. P. 24 (setting forth
the briefing requirements); Seamons v. Brandley, 2011 UT App 434, ¶ 5, 268 P.3d 195 (“An
issue is inadequately briefed when the overall analysis of the issue is so lacking as to
shift the burden of research and argument to the reviewing court.” (internal quotation
marks omitted)). We therefore will not consider these arguments further. See generally
Seamons, 2011 UT App 434, ¶ 5 (explaining the “well established” rule that appellate
courts will decline to review inadequately briefed claims). In addition, regarding the
judicial bias allegation, Bagley never filed a motion to disqualify Judge Allen or took
any other appropriate action to preserve his claim for appeal. See generally Campbell,
Maack & Sessions v. Debry, 2001 UT App 397, ¶ 24, 38 P.3d 984 (noting that “[a] party
alleging judicial bias or prejudice must first file an affidavit to that effect in the trial
court” to preserve the issue for appeal (internal quotation marks omitted)).




20101001‐CA                                  4
mutually agree to one, see id. R. 26(a)(2)(A)(vi), (f).2 The record, however, establishes
that the scheduling order was issued at a pretrial conference at which both parties were
present. The minute entry from that conference does not indicate that either party
objected to the court’s entry of a scheduling order, and Bagley does not contend on
appeal that he made such an objection. When a party fails to object in the district court,
he or she generally waives the right to claim an error on appeal. See Badger v. Brooklyn
Canal Co., 966 P.2d 844, 847 (Utah 1998) (noting that “to preserve an issue for appellate
review, a party must first raise the issue in the trial court”). Moreover, Bagley has not
provided this court with a transcript from which we can glean the circumstances
surrounding the entry of the scheduling order in any more detail than the minute entry
provides. When an appellant fails to provide a transcript, we presume the proceedings
support the ruling. See Utah R. App. P. 11(e)(2) (placing the burden on the appellant to
submit the transcript of all evidence relevant to a ruling deemed erroneous and noting
that “[n]either the court nor the appellee is obligated to correct appellant’s deficiencies
in providing the relevant . . . transcript”); Gorostieta v. Parkinson, 2000 UT 99, ¶ 16, 17
P.3d 1110 (“[W]here we are without an adequate record, we must assume the regularity
of the proceedings below.”). For these reasons, we affirm the entry of the scheduling
order.3


       2
        The relevant discovery rules of the Utah Rules of Civil Procedure have been
amended for all cases filed on or after November 1, 2011. See Utah R. Civ. P. 1 advisory
committee note (“Due to the significant changes in the discovery rules, the Supreme
Court order adopting the 2011 amendments makes them effective only as to cases filed
on or after the effective date, November 1, 2011 . . . .”). We therefore cite to the
preamendment version of those rules.
       3
        Even were we to reach the merits of Bagley’s claim, we likely would reach the
same result. Although rules 16 and 26 place the burden on the parties to move for a
scheduling order, see Utah R. Civ. P. 16(b); id. R. 26(a)(2)(A)(vi), (f), neither rule
constrains the inherent authority of the court to control the proceedings on its docket in
order to move cases forward in an orderly and predictable way. See Barnard v.
Wasserman, 855 P.2d 243, 249 (Utah 1993) (“Among the[ inherent powers of the trial
court] are the power . . . to make, modify, and enforce rules for the regulation of the
business before the court, . . . to recall and control its process . . . .” (second omission in
original) (emphasis and internal quotation marks omitted)). Entering a scheduling
                                                                                    (continued...)




20101001‐CA                                     5
                                        II. Sanction

¶8      Bagley next challenges the district court’s imposition of a sanction pursuant to
rule 37 of the Utah Rules of Civil Procedure. In reviewing the entry of a discovery
sanction, we must first determine whether “the district court has made a factual finding
that the party’s behavior merits sanctions.” Kilpatrick v. Bullough Abatement, Inc., 2008
UT 82, ¶ 23, 199 P.3d 957. To merit sanction, a party must have acted willfully, in bad
faith, with fault, or through “persistent dilatory tactics [intended to] frustrat[e] the
judicial process.” Morton v. Continental Baking Co., 938 P.2d 271, 274 (Utah 1997)
(internal quotation marks omitted). “[O]nce the factual finding has been made,” an
appellate court will overturn the district court’s sanction only “if abuse of discretion [is]
clearly shown.” Kilpatrick, 2008 UT 82, ¶ 23 (second alteration in original) (emphasis
and internal quotation marks omitted). “An abuse of discretion may be demonstrated
by showing that the district court relied on an erroneous conclusion of law or that there
was no evidentiary basis for the trial court’s ruling.” Id. (internal quotation marks
omitted). The choice of sanction is generally left to the sound discretion of the district
judge. See Morton, 938 P.2d at 274.

A. Basis for Sanction

¶9     Here, the district court clearly made a finding that Bagley’s behavior warranted
sanction:

              [T]he Court . . . finds that the parties had notice[] of the
              Court[’]s scheduling order and that [Bagley] subsequently
              intentionally and willfully failed to comply with [the]
              Court’s Scheduling order by failing to produce any
              discovery whatsoever to [KSM] and by failing to file his
              witness list and exhibit list before the scheduling deadline or
              by the day of trial.

       3
        (...continued)
order with discovery and motion deadlines is clearly within the court’s authority,
whether or not the parties themselves request it, so long as the requirements of due
process are respected. And Bagley does not deny that he knew of the deadlines or that
he failed to comply as required by the scheduling order or even by the time set for trial.




20101001‐CA                                   6
                     The court also finds that just cause exists for [KSM’s]
              Motion for Sanctions . . . . [and] to grant [KSM’s] Motion to
              Strike Plaintiff’s Pleadings and Request for Sanctions under
              URCP 37(b)(2)(c) . . . due to [Bagley]’s failure to obey the
              scheduling orders, failure to respond to discovery requests
              and for filing meritless and harassing pleadings.

We next review the record to determine whether that finding is adequately supported.

¶10 The basis of the court’s ruling is Bagley’s noncompliance with the scheduling
order, which required “[d]iscovery . . . to be completed by August 30” and the
“exchange [of] witness lists and any exhibits to be used at trial by October 4.” Bagley
has never disputed that he failed to comply with both of these deadlines. Instead, he
explained in a memorandum in opposition to KSM’s written sanction motion that his
failure to respond to KSM’s discovery requests was attributable to the fact that he never
received them. Indeed, Bagley argues that the district court had no way of knowing
definitively that KSM actually did serve him because the only evidence in the record to
that effect is KSM’s contention that it informed Bagley of the discovery prior to the
deadline and a certificate of service on file with the district court. Bagley contends that
the certificate of service does not support KSM’s assertion that it served him because the
certificate is a procedural requirement that can be used as a “legal maneuver[]” for
obtaining a discovery sanction “when in fact the opposing party never received any
such request[s]”; in other words, Bagley implies that the certificate was falsified. Bagley
asserts that he made these same arguments in response to KSM’s oral sanction motion
on the day of trial. Bagley also contends that he explained his failure to submit witness
and exhibit lists prior to trial as being due to KSM’s failure to properly respond to his
discovery requests, causing him to be unable to prepare exhibits or “to gather the
information necessary to identify potential witnesses” until the eve of trial. According
to Bagley, the district court gave these explanations for his failure to comply inadequate
credence and weight. That error, he contends, is compounded by his rejected
“attempt[s] to provide the court with documentary evidence and testimony” that both
explained his noncompliance and fulfilled his discovery responsibilities, efforts he
argues indicate that he was willing to facilitate the litigation and was not acting in bad
faith.
¶11 Bagley, however, has not provided this court with a transcript of the hearing, and
neither the hearing minutes nor the court’s findings and order include the explanations




20101001‐CA                                  7
he offered in response to KSM’s oral motion. The district court ultimately resolved this
factual dispute against Bagley, finding that KSM had served him with discovery and
that Bagley had not indicated that he had not received the discovery when KSM talked
to him about it a few days prior to the deadline. Without an adequate record to review
Bagley’s claim, we can only presume that the district court found that Bagley’s
explanation of the events was not credible. See State v. Pritchett, 2003 UT 24, ¶ 13, 69
P.3d 1278 (“[W]hen an appellant fails to provide an adequate record on appeal, we
presume the regularity of the proceedings below.”); see also Utah R. Civ. P. 52(a) (“[D]ue
regard shall be given to the opportunity of the trial court to judge the credibility of
witnesses.”). We also reject Bagley’s contention that the court’s decision was based on
an improper presumption that because there was a certificate of service of KSM’s
discovery requests in the record, KSM must have delivered them. There is no indication
of the court’s reliance on such a presumption at the place in the record that Bagley cites.
We therefore conclude that the court had an adequate basis to impose a sanction.

B. Choice of Sanction

¶12 Bagley also challenges the district court’s choice of sanction: striking his
pleadings and dismissing the case.4 According to him, the more appropriate course of
action would have been “to modify the scheduling order in the interest of justice and
continue the trial as [he] . . . suggested.” The record does not demonstrate, however,
that Bagley ever requested a continuance. And although Bagley characterizes the
circumstances surrounding his failure to comply with the scheduling order as
“extenuating,” the district court apparently did not find credible his claim that he had
never received the discovery requests from KSM and instead determined that his failure
to provide witness and exhibit lists was an “intentional[] and willful[] fail[ure] to
comply with [the] Court’s Scheduling order.” In the court’s view then, striking the
pleadings and dismissing the case were the appropriate remedy for Bagley’s blatant
disregard for the court’s authority up to and including the date the trial began. See
generally Utah R. Civ. P. 37(b)(2)(C) (allowing a court to “strike pleadings . . . [or]
dismiss the action” as a sanction for failing to comply with its scheduling order);
Morton, 938 P.2d at 274 (“Even though dismissal of a noncomplying party’s action is one
of the most severe of the potential sanctions that can be imposed, it is clear from the

       4
        As part of the sanction, the court required Bagley to pay $5,427.50 in attorney
fees to KSM. Bagley does not challenge the attorney fees award on appeal.




20101001‐CA                                  8
language of rule 37 that it is within a trial court’s discretion to impose such a sanction.”
(citation and internal quotation marks omitted)). See generally Morton, 938 P.2d at 275
(“The trial judge is in the best position to evaluate the status of his cases, as well as the
attitudes, motives, and credibility of the parties.”). In light of a record that indicates
Bagley’s complete disregard of the court’s discovery and disclosure orders, he has not
demonstrated that the court’s decision was an abuse of its discretion.5

                                  III. Discovery Deadline

¶13 Finally, Bagley argues that the district court violated his constitutional rights
when it refused to consider his motion to compel on the basis that it was untimely,
especially because the court did consider KSM’s motion for sanctions, which was filed
and submitted after his own motion. According to Bagley, this decision violated his
right to due process because the court denied him the opportunity to be heard on his
motion and violated his equal protection right because it treated parties similarly
situated unequally.

¶14 It does not appear, however, that Bagley’s motion to compel was ever properly
brought before the court because the motion was not accompanied by a supporting
memorandum or affidavits as required by rule 7. See Utah R. Civ. P. 7(c)(1), (c)(3)(D)
(requiring all contested motions to be accompanied by a supporting memorandum and
relevant documentation). Bagley minimizes this failure, asserting that, “at worst, the
heading on his Motion for Order Compelling Discovery was incomplete and should
have included ‘with incorporated memorandum’” in the title. Bagley’s motion,
however, consisted of two sentences, in which he requested an order compelling
discovery on the basis of “[KSM’s] failure to participate in good‐faith with [Bagley]’s
request[s] for discovery.” Bagley did not explain how KSM failed to participate in good
faith or in what manner KSM’s discovery responses were lacking. Although a notation
in the district court’s minute entry indicates that Bagley attempted to remedy this defect
at the motion hearing by proffering an affidavit and other documents, the court was
within its discretion in refusing to receive any pertinent evidence or other material that

       5
        The district court also identified rule 41 of the Utah Rules of Civil Procedure as a
basis for its decision to dismiss Bagley’s claims. Because we have determined that
dismissal was appropriate as a sanction under rule 37, we do not address the propriety
of the dismissal pursuant to rule 41.




20101001‐CA                                   9
was not timely filed with the motion, as required by the applicable rule. Without the
supporting documents, Bagley’s motion was not properly before the district court
under rule 7 and therefore not ripe for the court’s review.6 Hence, the court did not err
in refusing to consider it, even though it did consider KSM’s motion.7

                                    IV. Attorney Fees

¶15 KSM’s request for attorney fees under rules 33 and 24 of the Utah Rules of
Appellate Procedure is denied. Although Bagley’s claims are without merit, the issues
he raises are neither frivolous nor brought solely for delay. See Utah R. App. P. 33(a).
Furthermore, while Bagley’s brief, at times, fails to comply with appellate briefing
requirements, rule 24 itself does not provide for an award of attorney fees. See generally
id. R. 24. KSM is allowed its costs as provided in rule 34. See id. R. 34(a) (“Except as



      6
         The district court refused to consider Bagley’s motion on the basis that it was
untimely. An appellate court, however, may affirm the district court’s ruling on any
basis apparent in the record. See Bailey v. Bayles, 2002 UT 58, ¶ 13, 52 P.3d 1158. We
elect to do so here because Bagley’s due process claim is otherwise inadequately briefed
and his equal protection claim does not appear to have been preserved. See generally
Seamons v. Brandley, 2011 UT App 434, ¶¶ 3, 5, 268 P.3d 195 (explaining that courts may
refuse to consider constitutional issues that are not preserved and citing the well‐
established rule that appellate courts will not consider inadequately briefed issues).
      7
       The district court actually declined to consider KSM’s prior written motion for
sanctions on the basis that it was untimely. The court’s decision to sanction Bagley
resulted from KSM’s oral motion made the day of trial after Bagley appeared at trial not
only having failed to provide discovery responses but also without having filed witness
and exhibit lists. The court’s written decision does not elaborate on the basis for its
decision to consider the oral motion, but under the circumstances, it does not appear
questionable on its face. Because Bagley has not provided this court with a transcript of
the motion hearing, we are not in a position to further examine the propriety of that
decision, and we must presume that it is supported by the record. See Gorostieta v.
Parkinson, 2000 UT 99, ¶ 16, 17 P.3d 1110 (stating that the burden is on the appellant to
support his or her allegations with an adequate record and that without such record,
appellate courts “must assume the regularity of the proceedings below”).




20101001‐CA                                 10
otherwise provided by law, . . . if a judgment or order is affirmed, costs shall be taxed
against appellant unless otherwise ordered.”).

¶16    Affirmed.




____________________________________
Stephen L. Roth, Judge

                                            ‐‐‐‐‐

¶17    WE CONCUR:




____________________________________
Carolyn B. McHugh,
Presiding Judge




____________________________________
William A. Thorne Jr., Judge




20101001‐CA                                  11